USCA11 Case: 20-10457    Date Filed: 12/04/2020   Page: 1 of 5



                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10457
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:19-cr-80177-RLR-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

CORNELIUS R. CAPLE,
a.k.a. Murda,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (December 4, 2020)



Before BRANCH, GRANT, and EDMONDSON, Circuit Judges.
          USCA11 Case: 20-10457        Date Filed: 12/04/2020    Page: 2 of 5



PER CURIAM:



      Cornelius Caple appeals his 132-month total sentence imposed after Caple

pleaded guilty to four counts of possession with intent to distribute controlled

substances, in violation of 21 U.S.C. § 841(a) and (b)(1)(C). No reversible error

has been shown; we affirm.

      Before sentencing, a probation officer prepared a Presentence Investigation

Report (“PSI”). In pertinent part, the PSI designated Caple as a career offender

under U.S.S.G. § 4B1.1(a). As predicate offenses for the career-offender

enhancement, the PSI listed (1) Caple’s 2006 Florida conviction for possession of

cocaine and heroin with intent to sell, in violation of Fla. Stat. § 893.13(a)(1), and

(2) Caple’s 2018 conviction for aggravated assault with a firearm, in violation of

Fla. Stat. § 784.021. Based on Caple’s total offense level of 29 and criminal

history category of VI, Caple’s advisory guideline range was calculated as 151 to

188 months’ imprisonment.

      Caple objected to the PSI’s career-offender designation. Caple, however,

acknowledged that his arguments were inconsistent with this Court’s existing

precedent. The sentencing court overruled Caple’s career-offender objection and

imposed a below-guidelines sentence of 132 months.

                                           2
             USCA11 Case: 20-10457     Date Filed: 12/04/2020    Page: 3 of 5



      On appeal, Caple reasserts his arguments challenging his designation as a

career offender. We review de novo the district court’s application of the

sentencing guidelines, including the district court’s determination that a defendant

qualifies as a career offender. See United States v. Pridgeon, 853 F.3d 1192, 1198

n.1 (11th Cir. 2017). We review de novo whether a prior conviction qualifies as a

“controlled substance offense” or a “crime of violence” under the guidelines. See

United States v. Lange, 862 F.3d 1290, 1293 (11th Cir. 2017) (controlled substance

offense); United States v. Dixon, 874 F.3d 678, 680 (11th Cir. 2017) (crime of

violence).

      Under the sentencing guidelines, a defendant is subject to an enhanced

sentence as a career offender if (1) he was at least 18 years’ old when he

committed the instant offense; (2) the instant offense is a felony that is also either a

crime of violence or a controlled substance offense; and (3) “the defendant has at

least two prior felony convictions of either a crime of violence or a controlled

substance offense.” U.S.S.G. § 4B1.1(a). That Caple satisfied the first two criteria

is undisputed. Caple challenges only whether his prior Florida felony convictions

qualify as predicate offenses under the career-offender enhancement.

      Caple first contends that his 2006 Florida drug conviction is not a

“controlled substance offense” as defined by the guidelines. Caple says the term

                                           3
          USCA11 Case: 20-10457       Date Filed: 12/04/2020   Page: 4 of 5



“controlled substance offense” should be interpreted to include an implied mens

rea element. Because Fla. Stat. § 893.13 includes no mens rea requirement about

the illicit nature of the controlled substance, Caple says his 2006 Florida drug

conviction cannot serve as a predicate offense under section 4B1.1(a).

      Caple concedes his controlled-substance-offense argument is foreclosed by

our binding precedent. See United States v. Smith, 775 F.3d 1262, 1266-68 (11th

Cir. 2014) (concluding that a conviction under Fla. Stat. § 893.13 constitutes a

“controlled substance offense” within the meaning of the guidelines: a predicate

state offense need not include “an element of mens rea with respect to the illicit

nature of the controlled substance.”); see also Pridgeon, 853 F.3d at 1197-98

(upholding the decision in Smith).

      Caple next argues that his 2018 Florida conviction for aggravated assault

with a firearm constitutes no “crime of violence” under the guidelines. Caple

concedes that this argument is foreclosed by our binding decisions in Turner and in

Golden. See United States v. Turner, 709 F.3d 1328, 1338 (11th Cir. 2013)

(concluding that Florida aggravated assault qualifies categorically as a violent

felony under the “elements” clause of the Armed Career Criminal Act (“ACCA”));

United States v. Golden, 854 F.3d 1256, 1257 (11th Cir. 2017) (reaffirming Turner

and concluding that Florida aggravated assault constitutes a “crime of violence”

                                          4
          USCA11 Case: 20-10457      Date Filed: 12/04/2020    Page: 5 of 5



under the elements clause of U.S.S.G. § 4B1.2(a)(1): a clause identical to the

ACCA’s elements clause).

      To the extent Caple contends that our decisions in Smith, Turner, and

Golden were wrongfully decided, we must decline to address those arguments on

appeal. Under our prior panel precedent rule, “a prior panel’s holding is binding

on all subsequent panels unless and until it is overruled or undermined to the point

of abrogation by the Supreme Court or by this court sitting en banc.” See United

States v. Archer, 531 F.3d 1347, 1352 (11th Cir. 2008).

      AFFIRMED.




                                          5